 DUBLIN TOWN LTD307DublinTown Ltd.andBlouse,Skirtand SportswearWorkersUnion,Local23-25,InternationalLadiesGarmentWorkers Union, AFL-CIO.Case 2-CA-1967428 November 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 30 March 1984 Administrative Law JudgeRaymond P. Green issued the attached decision.'The Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief, cross-exceptions, and a brief in support of thecross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order, and to adopt the recommend-ed Order as modified.The judge found that the Respondent violatedSection 8(a)(1) of the Act by discharging six em-ployees for their protected concerted activity. Thejudge further found that employee Tommie LeeJohnson, unlike his fellow employees, was not dis-charged, but rather became an unfair labor practicestrikerwhen he refused the Respondent's requestto return to work. Thus, the judge concluded,Johnson is not eligible for reinstatement and back-pay until he unconditionally offers to return towork. The General Counsel excepts, contendingthat Johnson was discharged in violation of Section8(a)(1).We find merit in the General Counsel's ex-ceptions.The essential facts are as follows. The Respond-ent is a garment industry jobber, cutting fabric andshipping the pieces to be sewn by subcontractors.It employed seven employees as cutters and pack-ers, the most senior of whom was Tommie LeeJohnson. The Respondent's employees did not havean exclusive collective-bargaining representative.Over a period of time, the employees complainedto each other about various terms and conditions oftheir employment, e.g., inadequate insurance cover-age, late wage increases, vacation scheduling, andracist jokes told by the Respondent's president,David Cohen. The employees did not decide totake concerted action untilWednesday, 18 May1983,2when the employees agreed that TommieLee Johnson should speak with Cohen on theirbehalf.Johnson tried but was unable to meet withCohen on 18 May and suggested to the other em-ployees that they stay home on Thursday, 19 May,to attract Cohen's attention to their complaints.The employees did not report to work that dayand did not tell the Respondent why they wereabsent. On Friday, 20 May, some of the employeesgathered at a park about one block from the facto-ry to wait for Johnson, their designated spokesman.Cohen approached the group about 8:05 a.m. andtold the employees to report to work.3 They re-fused and said they were waiting for Johnson. Oneof the employees told Cohen they wanted to talkabout benefits with him. Cohen said he would talkto them when they went to work. The employeesinsisted on waiting for Johnson before going in towork. Cohen left and, about 10 to 15 minutes later,he reappeared with the employees' paychecks.4 Atthis or the first meeting, Cohen told the employeesthat he would have to suspend operations if theemployees did not report to work.Shortly thereafter, employeeMarvin Kershawcame to Cohen's office and said that he had noth-ing to do with the employees' work stoppage buthad been at the hospital and he was running latethat (Friday)morning.Kershaw did not replywhen Cohen asked how he knew about the em-ployees' action. Cohen then told Kershaw that hewas suspending operations in an hour, gave Ker-shaw his paycheck, and told him to leave thepremises.Johnson arrived about 9:30 a.m. and all the em-ployees went to see Cohen, who refused Johnson'srequest to talk. Cohen told Johnson that he couldreturn to work, but he wanted the other employees"out of here." Johnson replied, "If they don'twork, I'm not working." Johnson turned in his keyto the office. Cohen then distributed the paychecksand told all the employees to remove their personalbelongings from their lockers. Cohen spoke pri-vately with Johnson and offered to provide job ref-erences if needed and said he would send Johnson'svacation pay by mail. Johnson joined the other em-ployees and went to speak with representatives ofthe Union. The next Monday they set up a picketline,with signs reading "Unfair Labor Practices,"in front of the Respondent's building.zAll dates are in 1983 unless otherwise indicatedStarting time was at 8 a m4The Respondent's normal practice was to pay its employees in cash1On 25 April 1984 the judge issued an Errata correcting his recom-Cohen testified that he used paychecks because he wanted proof of pay-mended OrdermeritSomeof the employeesdid not accept theirchecks from Cohen282 NLRB No. 46 308DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe judge found that the employees, with theexception of Johnson, had a reasonable basis for be-lieving they had been discharged and he concludedthat theirdischarges,which were motivated bytheir strike action protesting their working condi-tions, violatedSection 8(a)(l).The judge thereforeordered the Respondent to reinstate the employees,with the backpay period starting on the ' date oftheirdischargeto the date of thereinstatementoffer.5We adopt these findings of the judge.6As to Johnson, the judge found that he had notbeen discharged but had become an unfair laborpractice striker when he refused Cohen's request toreturnto work. We disagree. As the judge recog-nized inRidgeway Trucking Co.,243 NLRB 1048,1048-1049 (1979):The test fordetermining"whether [an em-ployer's]statementsconstitute an unlawful dis-charge depends on whether they would rea-sonably lead the employees to believe thatthey had been discharged," and "the fact ofdischarge does not depend on the use offormal words of firing . . . . It is sufficient ifthewords or actions of the employer wouldlogically lead a prudent person to believe xhistenure had been terminated."Applying this test,we find, contrary to thejudge, that Johnson was justified in thinking he hadbeen discharged with the other employees. Inmaking a distinction between Johnson and theother employees, the judge relied on the fact thatJohnson, unlike the other employees, received anoffer from Cohen to return to work. Under all thecircumstances, however, we fmd that this distinc-tion does not outweigh all the other factors onwhich the judge relied to fmd that the employeeswere discharged.Although Cohen' told Johnson that he couldreturn to work if he wanted, Cohen said at thesame timethat he wanted the other employees "outof here.With this statement, Cohen led Johnsontobelieve that the other employees were dis-charged. Therefore, when Johnson told Cohen thathe wouldnot returnto work without the other em-ployees, Johnson, the avowed leader of the em-ployees, could reasonably believe that he was beingdischargedas well.Cohen's subsequent actions reinforced that belief.Cohen handed out paychecks to everyone, includ-ing Johnson, and told them all to clean out theirlockers. Cohen offeredto act as ajob reference forJohnson and told him that his vacation pay wouldbe mailed to him. Such statements are consistentwith a discharge and could only serve to reinforceJohnson's belief that, because he conditioned hisreturn to work on the return of the other employ-ees, his services were no longer wanted. Moreover,to the extent that the events of 20 May were am-biguous, any ambiguity would have been clearedup on Monday, 23 May, when the employeesbegan picketing with signs stating that the Re-spondent had committed unfair labor practices.7Despite this clear signal to the Respondent that theemployees believed that they had been discharged,theRespondent did not advise the employees atthat time that they were mistaken.For thesereasons,we find that Johnson, like theother employees, was discharged for his protectedconcerted activity in engaging in a strike againstthe Respondent. Accordingly, we find that the Re-spondent unlawfully discharged Tommie Lee John-son in violation of Section 8(a)(1) and we shallorder hisreinstatementwith backpay.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Dublin Town Ltd., New York, NewYork, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.1.Substitute the following for paragraph 2(a)."(a)Offer to Darryl Bennett, Tyrone Powell,Judon Brown, Clarence Bell, Fred Gibson, MarvinKershaw, and Tommie Lee Johnson full and imme-diate reinstatement to their former positions of em-ployment or, if those positions no longer exist, tosubstantially equivalent positions, without prejudiceto their seniority or any other, rights or privilegespreviously enjoyed."2.Substitute the attached notice for that of theadministrative law judge.5 Chairman Dotson would overruleAbilities & Goodwill,241 NLRB 27(1979), and would date the Respondent's backpay obligation to the dis-charged strikers from the time they made an unconditional offer to returnto work6The Respondent contends that two employees engaged in-postdis-charge strike misconduct which would preclude their reinstatement Be-cause the record regarding'the alleged misconduct is not complete, webelieve, as did the judge, that such issues are more appropriately left forresolution in the compliancestage of this proceeding.' In determining that Johnson had reason to believe that he had beendischarged,Member Stephens finds it unnecessary to rely on the picket-ing that commenced on 23 May Johnson was for a brief moment anunfair labor practice striker when he told Cohen he would not returnunless the other employees were allowed to return.When Cohen re-sponded by stating that he wanted the other employees "out of here" andby arranging to give Johnson his accrued vacation pay and references foranother job, Johnson had reason to believe that the Respondent was ter-minating him rather than treating him as a current employee on strike DUBLIN TOWN LTD309APPENDIXDECISIONNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assistany unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discharge or otherwise disciplineemployees because theyengage ina protectedstrike,work stoppage, or other concerted activityfor their mutual aid or protection.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer to Darryl Bennett, TyronePowell, Judon Brown, Clarence Bell, Fred Gibson,Marvin Kershaw, and Tommie Lee Johnson fulland immediatereinstatementto their former posi-tions of employment or, if those positions no longerexist,to substantially equivalent positions withoutprejudice to their seniority or other rights andprivilegespreviously enjoyed.WE WILL make the aforesaid employees wholefor any lossof earningsthey may have sufferedfrom 20 May 1983.WE WILL remove from our files any referencesto the discharges of the employees named above,and WE WILL notify theminwritingthat this hasbeen done and that evidence of those dischargeswill not be usedas a basisfor future personnelaction against them.DUBLIN TOWN LTD.Ellen Dichner, EsqandMary Schmette, Esq.,for the Gen-eral Counsel.Alfred Schnall, Esq. (Ruben, Schwartz & Schnall),of NewYork, New York, for the Respondent.Stanley L. Goodman, Esq. (Chaiken & Chaiken),of NewYork, New York, for the Charging Party.STATEMENT OF THE CASERAYMOND P. GREEN, Administrative Law Judge. Thiscase was heard by me in New York, New York, on De-cember 20, 1983. The charge was filed on May 31, 1983,and the Acting Regional Director for Region 2 of theNational Labor Relations Board issued a complaint onJuly 29, 1983. In substance, the complaint alleges that onMay 19 and 20, 1983, certain employees of the Respond-ent engaged in a concerted work stoppage to protesttheir rates of pay, benefits, and working conditions. Itfurther alleges that on May 20, the Respondent, by itspresidentDavid Cohen, discharged these employees be-cause of their work stoppage.The Respondent asserts (1) that it was not aware ofthe reasons its employees did not come to work on May19 and 20; (2) that the employees were repeatedly askedto return to work; and (3) that it never discharged them.Based on the entire record in this proceeding, includ-ingmy observation of the demeanor of the witnesses,and after considering the briefs filed, I make the follow-ingFINDINGS OF FACT1.JURISDICTIONThe Respondent is a New York corporation engagedin the manufacture of women's apparel. Annually it sellsgoods valued in excess of $50,000 directly to firms locat-ed outside the State of New York. It therefore is con-cluded that the Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.It is further concluded that the Union is a labor orga-nizationwithin the meaning of Section 2(5) of the Act.II.THEOPERATIVE FACTSBasically, the Company is a jobber in the garment in-dustry.As such it designs apparel, makes patterns, cutscloth, and sends out the cut pieces to be sewn by sub-contractorsAfter the garments are sewn, they are re-turned to the Company's manufacturing premises wherethey are shipped to customers. In the operation of itsbusiness, the Company has a showroom where it em-ploys, inter alia, sales and clerical employees.It also hasa separate facility for cutting and shipping. It is at thelatter facility that the seven employees involved in thiscase were employed. The Company's owner and presi-dent isDavid Cohen.In substance, the General Counsel's witnesses testifiedthat over a period of time they had been irked by certainactions of the Employer. Thus, some were displeased bywhat they considered inadequate health insurance.Others were displeased with delays in receiving prom-ised wage increases. One was unhappy over the fact thata new employee (Manny) who had been hired wasgiving him orders and had been allowed to take a vaca-tion ahead of him. Still others were annoyed by whatthey described as racial jokes and slurs made by DavidCohen. In the latter regard, Cohen acknowledged thathe told jokes from a popular joke book (Truly Gross 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDJokes),which contains jokes relating to various ethnicgroups including blacks.All the employees involvedherein are black.The record indicates that although some of the em-ployees individually complained to either David Cohenor Abbie Cohen," the evidence does not show that thesevarious complaints came together as a matter for con-certed action until around May 18, 1983.According to the General Counsel's witnesses,2 atlunchtime on May 18 the employees met and talkedabout their respective concerns. They testified that al-though there was some talk about contacting a union,they decided not to do so and instead agreed to haveTommie Johnson (the cutter) ask David Cohen for ameeting. Johnson was the most senior and skilled of theemployees.According to Johnson, he tried to talk to DavidCohen in the afternoon of May 18, but could not do sobecause Cohen was too busy. He testified that afterwork, he told the other employees that he had not beenable to talk to Cohen and suggested that they all take thefollowing day off in order to attract Cohen's attention.He also told them that if they took the day off, all orsome of them might be fired. All the employees agreedto stay away from work on May 19.On May 19, the employees stayed home. None, how-ever, communicated with the Company as to why theywere absent and David Cohen testified that he had noidea what was going on or why the employees had notshown up for work.On Friday,May 20, the employees, except forTommie Johnson, arrived at Greeley Square about 8:30a.m. (Greeley Square is about a block away from the fac-tory and a subway station is located there.) Here theycongregated and decided to wait for Johnson to arrive.About 8:05 a.m., they were approached by David Cohenwho told them to report to work. (Starting time is at 8a.m.) They refused, stating that they were waiting forJohnson.When Cohen asked why they were waiting,one of the employees said that they wanted to talk aboutbenefits and Cohen said that he would talk to them whenthey went to work. The employees still refused to go towork. According to Darryl Bennett, but unconfirmed bythe others, Cohen said that if they did not return towork in 5 minutes, they would be fired. Also, accordingto Bennett and Judon Brown, when the employees saidthat they were waiting for Johnson, David Cohen re-plied that Johnson was history and that they could waitfor their black rabbi.David Cohen's version of the above is that when heasked the employees to go to work, they refused andsaid that they were waiting for Johnson. He states thatwhen he asked them why they were waiting, FrediAbbie Cohen is a retired person who apparently works at the factorywithout pay. He is an old family friend of David Cohen (not related)Althoughnot anemployee of the Company, David Cohen describedAbbie Cohenas hiseYes and earsat thefactory.I take this to mean thatDavid Cohen relies on Abbie Cohen io report to him what goes on at thefactory.2The General Counsel called four of the seven employees. These wereJudon Brown, Tyrone Powell, DarrylBennett, andTommie Lee John-son. It is notedthat of these witnesses, Judon Brown and Darryl Bennetthad been convicted of felonies within the past 5 yearsGibson said that they wanted to talk about benefits. Ac-cording to Cohen, he told them that they could talkabout benefits at work and again asked them to return towork. He denies that he threatened them with discharge,although he does state that he told them that if they didnot come to work he would be forced to suspend com-pany operations. (According to Cohen, without thesemen at work, the Company would be unable, at leasttemporarily, to cut and ship apparel to its customers.)Cohen asserts that the men-still refused to come to workand so he went back to his office to cool down.About 10 or 15 minutes later, Cohen reappeared,at thesubway station where the employees were now congre-gated. (Johnson still had not arrived.) Judon Brown andTyrone Powell testified that on this occasion (about 8:15or 8:20) Cohen said "as of 8:30 you guys had a job," andthat Cohen began handing out paychecks which were re-fused by some of the employees. According to DarrylBennett, Cohen said that as of 8:15 they all were fired.Cohen denies telling the employees that they were firedor using the phrase "as of 8:30 you guys had a job."3 Healso testified that he paid them by check, instead of hisnormal procedure of cash payment, because it wasFriday, the normal payday, and he wanted proof of pay-ment because he believed they were quitting.According to Cohen, shortly thereafter one of the em-ployees,Marvin Kershaw, came to his office and saidthat he had been in the hospital on Thursday, that hehad nothing to do with the work stoppage, and that hewas "just running late this morning." He states that hetold Kershaw that if he had nothing to do with the stop-page, how come he knew all about it. Cohen states thatKershaw did not reply but merely smiled. Cohen alsostates that he told Kershaw that he was suspending' oper-ations in an hour, gave Kershaw his check, and askedhim to leave the premises.Tommie Johnson finally arrived about 9:30 a., m. andhe, along with the other employees, went up to talk toDavid Cohen. According to Johnson, when they arrived,David Cohen said, "I'm ruined, I'm broke, how couldyou do this to me." Johnson testified that Cohen thentold him that if he wanted to go to work he could, butthat he wanted the others "out of here." Johnson'statesthat he told Cohen that he would not go to work if theothers did not. According to Johnson, he then spoke pri-vately to Cohen who said that if-Johnson needed a refer-ence he should call. He also states that when he askedabout his vacation pay, Cohen said that a check wouldbe put in the mail on Monday.According to Judon Brown, when the group went up-stairs,David Cohen spoke to Johnson but that he did nothear their conversation. He testified that he too had aprivate conversation with Cohen wherein Cohen said"where did you get the balls to do this" and referred tothe fact that he had helped Brown out before.43 Since it is alleged that this statement was made around&15 or 8.20,the phrase that they no longer had a job as of 8 30 does not make muchsense4WhenBrown wasconvicted of a felony, Cohen wrote a letter to thecourt on his behalf DUBLIN TOWN LTD.311Tyrone Powell's testimony regarding this meeting wasthat when the group got upstairs, Cohen told them to gettheir stuff out of their lockers. He states that Cohen saidthat he was ruined and that the employees had hurt him.Powell relates that Cohen said "why did you have theballs to do this to me?" He also states that Cohen toldJohnson that he could go to work but, in reference tothe others, "the hell with them, damn them." AccordingtoDarryl Bennett, he asked Cohen at this meeting abouthis vacation pay and that Cohen replied that he deservednone.He also said that he got angry and cursed atCohen, whereupon he was told to leave the premises,which he did.With respect to the above, Cohen testified that whenthe group of employeescameup to his office he spokeprivatelywith Johnson who asked for his check. Hestates that Johnson said that the other employees wereyoung kids who did not know what they were doing andthat he (Johnson) had gone with them out of sympathy.Cohen states that at one point DarrylBennettsaid thatthey all were entitled to vacation pay but that there wasno other conversation relating to wage or benefits at thistime.He asserts that none of the employees indicatedthat they wanted to return to work and that he toldthem that he was suspending aerations. Cohen did notdeny Powell's testimony to the effect that he told theemployees to remove their personal effects from thelockers.He also testified that Darryl Bennett took aswing at him and that shortly after the group left, he didtemporarily suspend operations by sendinghis remainingemployees home.After the meeting with Cohen, the employees went totheUnion and thereafter started picketing with signsreading, "Unfair Labor Practices." This picketing contin-ued for about 2 months during which time neither theUnion, the employees, nor the employer ever communi-cated with each other. Thus, at no time did either theemployees or the Union on their behalf ever ask theCompany for their jobs back. By the same token, the em-ployer never, afterMay 20, asked the employees toreturn to work and did not notify them that they had notbeen discharged. During the course of the picketing, theCompany resumed operations on Monday, May 23, atfirst by using its other employees and Cohen's relatives.Also, it subcontracted the cutting work and had the gar-mentssent from its subcontractors directly to its custom-ers.Still later, the Company began hiring replacements.AnalysisThe evidence indicates that on Thursday, May 19, theemployees in question engaged in a work stoppage inorder to bring to their employer's attention their collec-tive grievances. The evidence also shows that when thiswork stoppage occurred, the employer was not aware ofwhy it was happening as he was given no advance noticeof this action and no collective grievances had beenbrought to his attention before it occurred. Nevertheless,by Friday, May 20, Cohen was apprised that the employ-ees were refusing to work and that they wanted to talkabout benefits. Although it is clear that the employees'group action was not related to union activity, it never-theless is clear that it was concerted activity for mutualaid and protection as defined in Section 7 of the Act.Accordingly, if the Respondent is held to have dis-charged these employees because of their strike action, itmust be concluded that it violated Section 8(a)(1) of theAct.NLRB v. Washington Aluminum Co.,370 U.S. 9(1962);Ridgeway Trucking Co., 243NLRB 1048 (1979),enfd. 622 F 2d 1222 (5th Cir. 1980).This then leads to the principleissue in thiscase whichiswhether the employer did in fact discharge the em-ployees as alleged by the General Counsel. In thisregard, it is my opinion that when Cohen first confront-ed the employees on the morning of May 20 he toldthem to return to work and that they refused, statingthat they were waiting for their spokesman TommieJohnson. [ believe that on this occasion, or at the secondmeeting about 15 minutes later, that Cohen told themthat if they did not return to work he would have to sus-pend operations. I do not believe, however, that oneither occasion Cohen either told the employees thatthey had been fired or that they would be fired unlessthey returned to work by 8:30 a.m.Nowithstanding the above,I am inclinedto think thatthe employees had been discharged. Thus, Cohen admit-tedly told them that he was going to suspend operationsif they did not return to work and he came down withtheir paychecks instead of paying them in cash as hadbeen the normal practice.The conclusion that the employees thought that theyhad been discharged is buttressed to a degree by thetransaction involvingMarvin Kershaw as related byCohen. As noted above, Kershaw, sometime after 8:30a.m. went to talk to Cohen privately and it appears thathe was attempting to disassociate himself from the otheremployees by saying that he was in the hospital on May19 and had nothing to do with the work stoppage. In es-sence, it seems that he was asking to return to work.Nevertheless,Cohen obviously did not believe Ker-shaw's assertion about not being involved in the workstoppage and instead of letting him go back to work,gave him his check and told him to leave the premises.It also is apparent to me that, when the main group ofemployees went up to see Cohen about 9:30 a.m., Cohenexpressed his anger at their action. Although Cohendenies that he told them that they were fired, he did not,at this time, make a last attempt to get them to return towork. Further, he did not deny that he told the employ-ees to remove their personal effects from the lockers. Fi-nally, Johnson credibly testified that although Cohenasked him to resume work, he stated that he wanted theothers "out of here."5Although one would ordinarily expect that the ques-tion of whether an employee had been discharged wouldbe free from ambiguity, this is not always the case. InRidgeway Trading Co,supra, the Board in a 2-to-1 deci-sion held, in circumstances very similar to theinstantcase,thatcertain employees had been discharged. Itstated:5On the basis of the record as a whole and on demeanor grounds, Ishall credit Johnson's testimony 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe test for determining "whether [an employ-er's] statements constitute an unlawful discharge de-pends on whether they would reasonably lead theemployees to believe that they had been dis-charged," and "the fact of discharge does notdepend on the use of formal words of firing ... .It is sufficient if the words or actions of the employ-er would logically lead a prudent person to believehis tenure had been terminated."Applying the test annunciated inRidgeway,it seems tome that all the employees, except Johnson, had a reason-able basis for believing that they had been discharged,notwithstanding the Employer's assertion that they hadnot.Moreover, to the extent that the transactions of May20 may be ambiguous,itseems to me that,once facedwith the picketing on May 23, the Employer should havecommunicated in some way with these employees toadvise them that they had not been discharged.6As to Johnson, it seems to me that the facts warrant adifferent conclusion. In his case, and by his own testimo-ny, when he spoke to Cohen on May 20, the latter spe-cifically asked him to 'return to work, a request thatJohnson refused on the grounds that he would not returnunlessthe others did. In this respect, I therefore con-clude that unlike the other employees, Johnson was notdischarged but ratherbecame anunfair labor practicestriker.As such, he would be entitled to reinstatement tohis former position only if he made an unconditionaloffer to return to work.Because nosuch offer was evermade by Johnson or by the Union on his behalf, the em-ployer would not have incurred any backpay liability inhis case.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.By discharging striking employees because they en-gaged in protected activities for the purposes of mutualaid and protection, the Respondent has interfered with,restrained, and coerced its employees in the exercise ofthe rights guaranteed them in Section 7 of the Act, andin violation of Section 8(a)(1) of the Act.3.The aforesaid unfair labor practice affects commercewithin themeaning ofSection 2(6) and (7) of the Act.REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it is recommended that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the Act. ,With respect to employees DarrylBennett,TyronePowell, Judon Brown, Clarence Bell, Fred Gibson, andMarvin Kershawitisrecommended that Respondent6 I note that I am almost equallydisturbed by the fact that the Unionmade no effortto communicatewiththe Employer.Had itdone so, therewouldat leasthave been the possibility that thisentire situation couldhavebeen resolvedat an earlier timeand withoutlitigation I simply donot understandwhy either side failedto atleast try tocommunicate withthe otheroffer them immediate reinstatement to their former jobs,or if those jobs no longer exist to substantially equivalentpositions,without prejudice to their seniority or otherrights and privileges previously enjoyed. Additionally, inaccordancewith the majority opinion inAbilities&Goodwill,241NLRB 27 (1979), reversed on othergrounds 612 F.2d 6 (1st Cir. 1979), it is recommendedthat for the purpose of computing backpay, the com-mencement of the backpay period shall start as of thedate of their unlawful discharge until the date that Re-spondent offers them reinstatement.' Backpay shall becomputed with interest in the manner prescribed inF.W.Woolworth Co.,90 NLRB 289 (1950), andFlorida SteelCorp.,231 NLRB 651 (1977). See generallyIsis PlumbingCo., 138 NLRB 716 (1962).Notwithstanding my recommendations regarding rein-statement and backpay, it -is noted that the record con-tains some indication of misconduct by certain of theseemployees during the period of picketing. I therefore donot wish to preclude the Employer from establishing thatsome of these employees had engaged in conduct suffi-ciently egregious so as to warrant a denial ofreinstate-ment or a cutoff of backpay from the date of such mis-conduct. The record in this respect is not complete, inpart due to my expressed opinion at the hearing thatsuch issues more appropriately should be dealt with inthe compliance stage of this proceeding. Accordingly,my recommended Order should be not construed as pre-cluding Respondent from raising such issues during thecompliance procedure.Finally, in accordance withSterling Sugars,261 NLRB472 (1982), I shall recommend that Respondent removefrom its files any reference to the discharges of theabove-named employees and notify them in writing thatthis has been done and that evidence ,of these unlawfuldischarges will not be usedas a basisfor future personnelactions against them.On these findings of fact and conclusions of law andon the entire record,I issue thefollowing recommend-ed"ORDERThe Respondent, Dublin Town Ltd., New York, NewYork, its officers,agents,successors,and assigns, shall1.Cease and desist from discharging or otherwise dis-ciplining employees because theyengaged ina protectedstrike,work stoppage, or other concerted activity fortheir mutual aid or protection.2.Take the following affirmative action necessary toeffectuate the policies of the Act.7 InAbilities & Goodwill,241 NLRB 27 (1979), a majority of the Boardreversed prior precedent and concluded that unlawfully discharged strik-ers were to be treated in the same fashion as other discnmmatorily dis-charged employees.The prior rule was that an employer's backpayliabil-ity did not start to run until the strikers made unconditional offers toreturn to work.Members Murphy and Pennello dissented inAbilities &Goodwill.a If no exceptions are filed as provided by Sec 102A6 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses DUBLIN TOWN LTD.(a)Remove from,itsfilesany reference to the dis=charges of the aforementioned employees and notifythem in writing that his has been done and that evidenceof the unlawful discharges will not be used as a basis forfuture personnelactions against. them.(b)Preserve and, on request, make available to theBoard or its agents forexaminationand copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze theamountof backpay due under theterms of this Order.(c) Post at its place of business, copies of the attachednoticemarked "Appendix."9 Copies of the notice, on9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board"shall read "Posted Pursuant to a Judgment of313forms provided by the Regional Director for Region 2,after being signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receiptand maintainedfor 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent -to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board"